Exhibit 99.1 MOUNTAIN PROVINCE DIAMONDS INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTH PERIOD ENDED MARCH 31, 2011 The following management’s discussion and analysis (“MD&A”) of the operating results and financial position of Mountain Province Diamonds Inc. (“the Company” or “Mountain Province” or “MPV”) is prepared as at June 13, 2011, and should be read in conjunction with the unaudited condensed consolidated interim financial statements and the notes thereto for the three months ended March 31, 2011, and the Management’s Discussion and Analysis included with the audited consolidated financial statements for the year ended December 31, 2010. The unaudited condensed consolidated interim financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”). All amounts are expressed in Canadian dollars unless otherwise stated. For additional information, reference is made to the Company’s press releases and Annual Information Form on Form 20-F filed on SEDAR at www.sedar.com, on EDGAR at http://sec.gov/edgar.shtml, and on the Company’s website at www.mountainprovince.com. Except where specifically indicated otherwise, technical information included in this MD&A regarding the Company’s mineral projects has been reviewed by Carl Verley, a Director of the Company and a Qualified Person as defined by National Instrument 43-101 - Standards of Disclosure for Mineral Properties (“NI 43-101”). ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”) This report and the accompanying unaudited condensed consolidated interim financial statements for the three months ended March 31, 2011 are the first reports of the Company under IFRS.Canadian public companies, effective for fiscal years commencing on or after January 1, 2011, are required to transition to IFRS.This change also requires that companies restate their 2010 comparative financial statements to be compliant with IFRS. OVERALL PERFORMANCE Mountain Province Diamonds Inc. is a Canadian resource company in the process of permitting and developing a diamond deposit (the “Gahcho Kué Project” or the “Project”) located in the Northwest Territories (“NWT”) of Canada.The Company’s primary asset is its 49% interest in the Gahcho Kué Project.The Company entered into a letter of agreement with De Beers Canada Inc. (“De Beers Canada”) in 1997, subsequently continued under and pursuant to an agreement concluded in 2002 (the “2002 Agreement”), in which De Beers Canada had agreed to carry all costs incurred by the Project. Under the 2002 Agreement with De Beers Canada in effect until July 3, 2009, the Company was not responsible for funding the Project, and De Beers Canada had no recourse to the Company for repayment of funds until, and unless, the Project was built, in production, and generating net cash flows. Page 1 of 19 On July 3, 2009, the Company entered into an agreement with De Beers Canada (jointly, the “Participants”) under which: (a) The Participants’ continuing interests in the Gahcho Kué Project will be Mountain Province 49% and De Beers Canada 51%, with the Company’s interest no longer subject to the dilution provisions in the 2002 Agreement except for normal dilution provisions which are applicable to both Participants; (b) Each Participant will market their own proportionate share of diamond production in accordance with their participating interest; (c) Each Participant will contribute their proportionate share to the future project development costs; (d) Material strategic and operating decisions will be made by consensus of the Participants as long as each Participant has a participating interest of 40% or more; (e) The Participants have agreed that the sunk historic costs to the period ending on December 31, 2008 will be reduced and limited to $120,000,000; (f) The Company will repay De Beers Canada $59 million (representing 49% of an agreed sum of $120,000,000) in settlement of the Company’s share of the agreed historic sunk costs on the following schedule: • $200,000 on execution of the 2009 Agreement (the Company’s contribution to the 2009 Joint Venture expenses to date of execution of the 2009 Agreement - paid; expensed and included in the opening deficit at January 1, 2010); • Up to $5,100,000 in respect of De Beers Canada’s share of the costs of the feasibility study; ($4,366,362 to March 31, 2011, included in “Interest in Gahcho Kué Joint Venture”); • $10 million upon the completion of a feasibility study with at least a 15% IRR and approval of the necessary development work for a mine (as defined in the 2009 Agreement); • $10,000,000 following the issuance of the construction and operating permits; • $10,000,000 following the commencement of commercial production; and • The balance of approximately $24.4 million within 18 months following commencement of commercial production. Since these payments are contingent on certain events occurring, and/or work being completed, they will be recorded as the payments become due or are made.In March 2011, the Company made a payment to De Beers Canada of $10 million representing the payment required upon the completion of the feasibility study with a minimum 15% IRR, pending the Joint Venture Management Committee’s approval of the necessary development work for a mine.This $10 million payment has been recorded as an advance in the interim March 31, 2011 balance sheet.Once the Joint Venture Management Committee has approved the development work for a mine, this $10 million payment will be reclassified to “Interest in Gahcho Kué Joint Venture” on the Company’s consolidated balance sheet. Mountain Province has agreed that the Company’s marketing rights under the 2009 Agreement may be diluted if the Company defaults on the repayments described above, if and when such payments become due. The 2009 Agreement’s provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company accounts for the Project as a joint venture.Accordingly, the Company has determined its proportionate share (49%) of the assets, liabilities, revenues and expenses of the joint venture, and recorded them in the consolidated financial statements from July 4, 2009. The underlying value and recoverability of the amounts shown for the Company’s investment in the Gahcho Kué joint venture is dependent upon the ability of the Gahcho Kué Project to complete the successful design, permitting, funding, construction of the Gahcho Kué Project and future profitable production. Failure to achieve the above will require the Company to write-off costs capitalized to date. Gahcho Kué Project The Gahcho Kué Project is located in the Northwest Territories, about 300 kilometres northeast of Yellowknife.The Project covers approximately 10,353 acres, and encompasses four mining leases (numbers 4341, 4199, 4200, and 4201) held in trust by the Operator, De Beers Canada.The Project hosts four primary kimberlite bodies - Hearne, Tuzo, Tesla, and 5034. The four main kimberlite bodies are within two kilometres of each other. Page 2 of 19 Project Technical Study An in-depth technical study of the Hearne, Tuzo, and 5034 kimberlite bodies was undertaken by the Gahcho Kué Project in 2003 with the final results of the study presented to the Company in June 2005.Based on the results of the 2005 study, the Project was advanced to permitting and advanced exploration stages.Applications for construction and operating permits were submitted in November 2005. On September 1, 2009, the Company announced that JDS Energy and Mining Inc. (“JDS”), an independent engineering firm, had been appointed by the Gahcho Kué Joint Venture to conduct the feasibility study.The feasibility study results are discussed in the section below titled “Independent Feasibility Study”. Gahcho Kué Mineral Resource Estimate The resource estimate prepared by AMEC Americas Limited (“AMEC”) was announced by the Company on May 26, 2009 in a press release titled “Mountain Province Diamonds Announces Updated Mineral Resource Estimate for Gahcho Kué Diamond Project”.In the press release, the Company reported that the NI 43-101 compliant technical report prepared by AMEC describes an updated mineral resource estimate on the Gahcho Kué Project that incorporates information from geological and diamond revenue data updates completed since the previous Technical Report of 2003.The updated resource estimate is summarized as follows in Table 1: Table 1 Gahcho Kué 2009 Mineral Resource Summary (Effective Date April 20, 2009) Pipe Resource Classification Volume(Mm3) Tonnes (Mt) Carats (Mct) Grade (cpht) Indicated Inferred Hearne Indicated Inferred Tuzo Indicated Inferred Summary Indicated Inferred Notes: 1) Mineral Resources are reported at a bottom cut-off of 1.0 mm; cpht carats per hundred tonnes 2) Mineral Resources are not Mineral Reserves and do not have demonstrated economic viability 3) Volume, tonnes, and carats are rounded to the nearest 100,000 4) Tuzo volumes and tonnes exclude 0.6 Mt of a granite raft 5) Modeled diamond price assumptions used to assess reasonable prospects of economic extraction reflect mid-2008 De Beers price book with a 20% increase factor. The modeled prices assumed, on a per pipe basis (in US$), equate to $113/ct for 5034, $76/ct for Hearne and $70/ct for Tuzo. The Company further announced that AMEC, in their NI 43-101 report, confirmed that the scientific and technical data on the Gahcho Kué Project was now of sufficient quality and level of detail to support a feasibility study. AMEC concluded that all of the indicated mineral resources and a significant portion of the inferred resources were shown to have reasonable prospects of economic extraction through open-pit mining.The inferred resources of the Hearne pipe material lying outside of the resource pit shell was, at least conceptually, shown to have reasonable prospects of economic extraction using underground mining methods.All the Gahcho Kué kimberlites remain open to depth. The AMEC technical report is dated April 20, 2009, and is entitled “Gahcho Kué Kimberlite Project NI 43-101 Technical Report, Northwest Territories, Canada”.A copy of the full report is available on SEDAR, and on the Company’s website at www.mountainprovince.com. Page 3 of 19 Independent Feasibility Study Technical information included in this MD&A regarding the independent feasibility study and the Gahcho Kué Mineral Reserve Report has been reviewed by Daniel Johnson, P. Eng, a Qualified Person as defined by National Instrument 43-101 - Standards of Disclosure for Mineral Properties (“NI 43-101”). On October 21, 2010, in a press release titled “Mountain Province Diamonds Announces Positive Gahcho Kué Independent Feasibility Study”, Mountain Province announced the results of the independent feasibility study on the Gahcho Kué diamond project dated October 15, 2010. JDS Energy and Mining Inc. (“JDS”) led and prepared the feasibility study, which was presented to the Gahcho Kué Joint Venture.The Company filed a detailed summary of the Feasibility Study, dated December 1, 2010, as the NI 43-101 Technical Report on SEDAR on December 3, 2010. The following are the financial and project highlights from the Feasibility Study: • Project IRR including sunk costs 20.7%* • Project IRR excluding sunk costs 33.9% • Initial project capital $549.5M • Working capital $49.4M • Sustaining capital including mine closure $36.1M • Operating costs $48.68 per tonne • Project mine life 11 years • Average annual production 3 million tonnes • Total diamond production 49 million carats • Average annual diamond production 4.45 million carats • Diamond price US$102.48 per carat** * After taxes/royalties and unleveraged ** The base case model uses an average realized diamond price of US$102.48 per carat derived from the mean average between the modeled values of De Beers and WWW International Diamond Consultants (based on their respective April 2010 price books) inclusive of a real 1% escalation over LOM less an assumed 4% marketing fee. Commenting in the news release, Mountain Province said: “The feasibility study delivers an economically viable, technically credible and environmentally sound development plan for the Gahcho Kué project. Also, the IRR exceeds the minimum 15% required under the Joint Venture agreement to support a decision to develop.” Gahcho Kué Mineral Reserve Report On October 21, 2010, Mountain Province also announced a Mineral Reserve estimate for the Gahcho Kué Project. The Mineral Reserve is the Indicated Resource contained in the proposed open pit mine that can be mined and processed profitably and is scheduled for treatment in the feasibility study life of mine plan. The Gahcho Kué Mineral Reserve estimate is summarized in Table 2 below. Table 2 Gahcho Kué Mineral Reserve Estimate Pipe Classification Tonnes(Mt) Grade (carats per tonne) Carats(Mct) Probable Hearne Probable Tuzo Probable Total Probable Page 4 of 19 Independent Diamond Valuation On May 5, 2011, in a press release titled “Mountain Province Diamonds Announces Results of Independent Valuation of Gahcho Kué Diamonds”, the Company announced the results of an updated independent valuation of the diamonds recovered from the Gahcho Kué Project. The valuation was conducted by WWW International Diamond Consultants Ltd. (“WWW”) and took place at the London offices of the Diamond Trading Company in early April 2011. All diamond values presented below are based on the WWW Price Book as at April 11, 2011. For the valuation, importantly, for the first time, the Gahcho Kué diamonds were grouped into larger parcels, each parcel representing diamonds from the Hearne, Tuzo and the separate lobes of the 5034 kimberlite. In the opinion of WWW, grouping of the diamonds into larger parcels increased the accuracy of the diamond valuation. Table 3 below reflects the actual price per carat for the parcel of 8,317.29 carats of diamonds recovered from the Gahcho Kué Project. Table 3 Actual Price US$/carat Pipe Zone Total Carats $/Carat Total Dollars Centre/East Lobe West Lobe Hearne 93 Tuzo Total Note: Total Dollars are the result of rounding. In their report to Mountain Province, WWW stated: "The most valuable stone is in the Tuzo sample. This 25.13 carat stone is the largest stone in all of the bulk samples. The stone is an octahedron of H/I colour which WWW valued at $20,000 per carat giving a total value of $502,600”. WWW added: “The stone with the highest value per carat sample is a 9.90 carat stone in the 5034 C/E sample. This is a makeable stone of high colour (D/E) which WWW valued at $24,000 per carat giving a total value of $237,600”. Mountain Province noted that the results of this independent diamond valuation reflect the strong performance of rough diamond prices since the previous valuation conducted in April 2010. Based on the analysis of leading diamond producers and analysts, the global diamond industry will experience peak diamond supply during 2011, with burgeoning demand - particularly from the robust Chinese and Indian markets - outstripping mine supply. There is a strong probability that rough diamond prices will continue to experience strong double digit increases as production from aging mines decrease and new mine supply falls short of growing demand. As the world’s largest and richest diamond development project, Gahcho Kué is well placed to enjoy excellent diamond price support as it prepares for production. Mountain Province noted that further that experience shows that during the mining phase larger populations of large, high value diamonds are commonly recovered, which has the potential to improve modeled diamond revenues. Besides the high-value 25.13 and 9.9 carat diamonds referred to above, several other large high-value diamonds of gem quality have been recovered from Gahcho Kué, including 7.0 carat, 6.6 carat and 5.9 carat diamonds from the 5034 kimberlite and 8.7 carat, 6.4 carat and 4.9 carat diamonds from the Hearne kimberlite. The presence of coarser diamonds is an important driver of overall diamond value at Gahcho Kué. Table 4 below presents models of the average price per carat (US$/carat) for each kimberlite. The modeled price per carat is determined using statistical methods to estimate the average value of diamonds that will be recovered from potential future production from Gahcho Kué. Page 5 of 19 Table 4 Pipe High Model Base Model Low Model 5034 Centre 5034 West 5034 North/East Hearne Tuzo 97 Average Note: 1 mm nominal square mesh Diamond values are in US Dollars For mine feasibility studies, WWW recommends using the base case models for defining the resources and reserves. The “high” and “low” models are included for sensitivity analysis. The WWW averaged modeled price per carat for the Gahcho Kué kimberlites is US$122, which represents a 41 percent increase over the WWW 2010 average price. The WWW models use size distribution models (carats per size class) developed by De Beers. Mountain Province noted that the 2010 independent definitive feasibility study, under which the revenue assumption was based on the mean average of the April 2010 WWW and De Beers modeled diamond prices, reported a 33.9 percent IRR excluding sunk costs. Further, sensitivity analysis shows that a 10 percent increase in modeled diamond prices results in an approximate 3 percent increase in the project IRR. Accordingly, the 41 percent increase in the modeled price over the past year could result in an approximate 12 percent increase in the project IRR. Permitting In November 2005, De Beers Canada, as Operator of the Gahcho Kué Project, applied to the Mackenzie Valley Land and Water Board for a Land Use Permit and Water License to undertake the development of the Gahcho Kué diamond mine.On December 22, 2005, Environment Canada referred the applications to the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”), which commenced an Environmental Assessment ("EA").On June 12, 2006, the MVEIRB ordered that an Environment Impact Review (“EIR”) of the applications should be conducted.The MVEIRB published draft Terms of Reference and a draft Work Plan for the Gahcho Kué Project in June 2007, and called for comments from interested parties by July 11, 2007. The EIR is designed to identify all of the key environmental and social issues that will be impacted by the construction and operation of the Gahcho Kué diamond mine and to facilitate participation by key stakeholders in addressing these issues. On December 17, 2007, the Company announced that the MVEIRB published the final terms of reference for the Gahcho Kué Environment Impact Statement (“EIS”) on October 5, 2007.On May 9, 2008, the Operator, De Beers, advised the MVEIRB that the filing of the EIS will be deferred to the fall 2008. The feasibility study commissioned in August 2009 was expected to impact the final project description and the Operator had previously advised the MVEIRB that submission of the EIS would be further deferred pending the completion of an updated project description. The final Gahcho Kué project description was presented to the Gahcho Kué Participants, and was incorporated into the EIS to be submitted to the MVEIRB before the end of 2010.Key elements of the project description include the following: • Average annual production rate of approximately 3 million tonnes of ore; • Life of mine from the open-pit resource of approximately 11 years; and • Average annual production rate of approximately 4.45 million carats. Page 6 of 19 On November 5, 2010, the Company announced that the Operator had notified the MVEIRB on November 3, 2010 that the Gahcho Kué EIS was on track for completion and submission before the end of 2010.The Company also announced that the submission of the EIS will result in the resumption of the environmental impact review by the independent administrative tribunal established under the Mackenzie Valley Environmental Resource Management Act. On December 23, 2010, the Company, in a joint news release with De Beers Canada entitled “Environmental Impact Statement for Proposed Gahcho Kué Mine Submitted to Mackenzie Valley Environmental Impact Review Panel”, announced that the EIS for the Gahcho Kué mine had been submitted to the Gahcho Kué Environmental Impact Review Panel (the “Panel”) of the MVEIRB.The EIS details the construction and operation of the proposed mine to ensure it is sustainable.The EIS has been assembled to meet the rigorous Terms of Reference established by the Panel for the Gahcho Kué Project. The joint venture partners further announced that the next step in the regulatory process would be for the Panel to review the EIS submission and to confirm that the EIS conforms to the Terms of Reference. When this determination is made, the next steps in the Analytical Phase of the Environmental Impact Review will commence.On March 17, 2011, the Panel wrote a letter to the Operator advising that while the EIS addressed the great majority of the items under the terms of reference, five items had not been adequately addressed, and the Panel requested responses in respect of these five items by May 2, 2011.The Operator responded to three of these items on May 3, 2011, with a commitment to respond to the remaining items by mid-July 2011.Once the Panel is satisfied with the responses, it will deem the EIS to be in conformity with the Terms of Reference, and the Analytical Phase will commence. Other Exploration On January 20, 2011, in a news release entitled “Mountain Province Diamonds Initiates Exploration at Kennady North Project”, the Company announced plans for a desktop study on the Company’s 100%-owned Kennady North Project, located immediately to the north and west of the Gahcho Kué Project.The Kennady North Project consists of the five mining leases retained since 2005, and eight mineral claims staked in the fall of 2010, and has an area of approximately 30,374 acres. The property hosts the Kelvin, Faraday and Hobbes kimberlites, which were discovered in 1999-2000, and are located between 7 km and 12 km northeast of the Gahcho Kué kimberlite cluster. The land package falls within the boundaries of the original AK claims staked in 1992 that originally comprised 520,000 acres. The desktop study to compile and review all of the previous work completed on Kennady North is nearing completion. The comprehensive database will allow Mountain Province to fast track and fine tune its future exploration plans in an efficient and cost effective manner. The results will be used to design and implement an exploration program on the Kennedy North Project.Given the results of the desktop study to date, the Company will be proceeding with an airborne survey of the Kennady North Project starting in mid-August, 2011.An airborne survey of the four Gahcho Kué leases will be done at the same time. Page 7 of 19 RESULTS OF OPERATIONS The Company changed its year end from March 31 to December 31, effective December 31, 2009, to align its fiscal year end with that of De Beers Canada Inc., the operator of the Gahcho Kué Project. Summary of Quarterly Results The financial results for the three months ended March 31, 2011, as well as those included in this section for the interim periods in 2010 have been restated to IFRS, to reflect the Company’s transition to IFRS effective January 1, 2010.The figures for the interim periods in 2009 are presented in Canadian generally accepted accounting principles and have not been restated to IFRS. December 31, 2011 Fiscal Year First Quarter March 31, Interest income $ Expenses ) Net (loss)for period ) Net (loss) per share (basic) ) Cash flow (used in) operations ) Cash and cash equivalents, end of period Assets Dividends Nil December 31, 2010 Fiscal Year Fourth Quarter December 31, (restated to IFRS) Third Quarter September 30, (restated to IFRS) Second Quarter June 30, (restated to IFRS) First Quarter March 31, (restated to IFRS) Interest income $ Expenses ) Net (loss)for period ) Net (loss) per share (basic) Cash flow (used in) operations ) Cash and cash equivalents, end of period Assets Dividends Nil Nil Nil Nil Page 8 of 19 December 31, 2009 Fiscal Nine Months Third Quarter December 31, Second Quarter September 30, First Quarter June 30, Interest income $ $ $ Expenses ) ) ) Net (loss) before tax recovery ) ) ) Future income tax recovery Net (loss) after tax recovery ) ) ) Net (loss) per share (basic) Cash flow (used in) operations ) ) ) Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil Three Months Ended March 31, 2011 The Company’s net loss during the three months ended March 31, 2011 was $2,096,934, compared with a net loss of $1,767,905 for the three months ended March 31, 2010. Expenses were $2,181,880 for the three months ended March 31, 2011 compared to $1,753,473 for the comparative three months ended March 31, 2010.The increase is primarily attributable to stock-based compensation of $487,085 (recorded in consulting fees) in the three months ended March 31, 2011 (compared to $nil in the three months ended March 31, 2010), and an increase of approximately $259,000 in foreign exchange losses recorded in office and administration in the three months ended March 31, 2011 for warrants exerciseable and exercised at a US$ value favourable to the warrant-holder. Page 9 of 19 Gahcho Kué Project - Proportionate Consolidation The 2009 Agreement’s provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company accounts for the Project as a joint venture.Accordingly, the Company determined its proportionate share (49%) of the assets, liabilities, revenues and expenses of the Project, and recorded them in the consolidated financial statements from July 4, 2009. Summarized below are the results of operations, cash flows and financial position relating to the Company’s proportional interest (49%) in the Gahcho Kué Joint Venture for the three months ended March 31, 2011 and 2010: Three months Three months ended ended March 31, March 31, Results of Operations Revenue $
